UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q/A (Amendment No. 1) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto UNR HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) Colorado 02-0755762 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 301 East Pine Street, Suite 150, Orlando, FL (Address of principal executive offices) (Zip Code) (407) 210-6541 (Registrant's Telephone Number, Including Area Code) 1809 E. Broadway St., Suite 346, Oviedo, FL 32765 (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Checkwhether the issuer (1) filed all reportsrequired to be filed by Section 13 or 15(d) of theExchangeAct during the past 12 months (or for such shorter period that the registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days.o Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a smaller reporting company.(Check One): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yeso No The number of shares outstanding the issuer's common stock, no par value, was24,464,799 as of November 1, 2009. EXPLANATORY NOTE UNR Holdings, Inc. (formerly known as Promotora Valle Hermoso, Inc. and referred to in this report as “we” or the “Company”) is filing this Amendment No. 1 to its Quarterly Report on Form 10-Q for the nine months ended September 30, 2009 to reflect the restatement of its consolidated financial statements and the notes thereto. As disclosed by the Company in its Current Report on Form 8-K filed with the Securities and Exchange Commission (the “Commission”) on April 8, 2010, the Audit Committee of the Board of Directors of the Company, upon the recommendation of management and in consultation with the Company’s independent registered public accounting firm, ZAO BDO, a member firm of BDO International (“BDO”), and its former independent registered public accounting firm, Wiener, Goodman & Company, P.C. (“Wiener Goodman”), concluded that the previously issued financial statements (the “2008 Financial Statements”) contained in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2008 (the “2008 Annual Report”), should no longer be relied upon due to errors in such financial statements, and that the Company would restate such financial statements to make the necessary accounting corrections. The errors that require the restatement of the above-referenced financial statements relate to the accounting treatment of certain accounts receivable in respect of one of the Company’s projects, construction of a multi-functional residential and commercial complex on Marshall Rybalko Street (the “Project”) in Moscow.The Company has been acting as the General Contractor of the Project for the Russian Ministry of Defense (the “Principal”).In this capacity, the Company organized the construction and subcontracted with other companies for the performance of certain parts of the Project.The amounts of such subcontractor services were $37,694,545 and $-0-, respectively, for our fiscal years ended December 31, 2008 and 2007.The Principal refused to pay for the amounts payable to these subcontractors for their services.We initiated a lawsuit in order to recover these amounts from the Principal, with the current amount of our claims equal to $35,341,012.The court of primary jurisdiction accepted our claims, however, the Principal filed an appeal to a higher court, and presently our management and counsel are not in the position to determine the ultimate outcome of the litigation. While the ultimate outcome of this litigation is uncertain, management believes that the Company will ultimately prevail and collect substantially all of these amounts due from the Principal. Accordingly, no provision for the unrecoverability of these accounts receivable has been recorded. The Company’s 2008 Financial Statements have been restated to record the amounts of these subcontractor services as liabilities under “accounts payable and accrued expenses”, and to record the amount due from the Principal as an asset under “accounts receivable”, and a new note 10 has been added to the 2008 Financial Statements to reflect the correction of this error.Corresponding changes have been made to the consolidated balance sheets at December 31, 2008 (as restated) included in our 2008 Financial Statements, as well as to notes 7 and 11 (as note 10 in the previously issued financial statements is being renumbered) thereto. This Form 10-Q/A for the nine months ended September 30, 2009, is being amended solely to reflect in Part I, Item 1, Financial Statements, the corresponding changes to the amounts set forth on the Company’s consolidated balance sheets at December 31, 2008, which are being corrected consistent with the above restatement, and related changes to the notes to the financial statements included in this Form 10-Q/A.The other items of the Quarterly Report on Form 10-Q/A for the nine months ended September 30, 2009 are being reproduced as part of the amendment solely for the convenience of the reader and the content set forth in such sections is as of November 20, 2009, the original filing date of our Quarterly Report on Form 10-Q for the nine months ended September 30, 2009.Any forward-looking statements included in this Form 10-Q/A for the nine months ended September 30, 2009, represent management’s view as of the original filing date of our Quarterly Report on Form 10-Q for the nine months ended September 30, 2009, as explained above. ii UNR Holdings, Inc. Index Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets as of September 30, 2009 and December 31, 2008 (unaudited) 3 Consolidated Statements of Operations for the Nine and Three Months Ended September 30, 2009 and 2008 (Unaudited) 4 Consolidated Statements of Comprehensive Income for the Nine Months Ended September 30, 2009and 2008 (Unaudited) 5 Consolidated Statement of Stockholders' Equity (Deficiency) for the Period Ended September 30, 2009 (Unaudited) 6 Consolidated Statement of Cash Flows for the Nine Months Ended September 30, 2009 and 2008(Unaudited) 7 Notes to UnauditedFinancial Statements 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 29 Item 4T. Controls and Procedures. 29 PART II. OTHER INFORMATION Item 4. Submission of Matters to a Vote of Security Holders. 30 Item 6. Exhibits. 31 Signatures 31 iii PART I—FINANCIAL INFORMATION Item 1.Financial Statements. Certain information and footnote disclosures required under accounting principles generally accepted in the United States of America have been condensed or omitted from the following consolidated financial statements pursuant to the rules and regulations of the Securities and Exchange Commission.It is suggested that the following consolidated financial statements be read in conjunction with the year-end consolidated financial statements and notes thereto included in the Company's Form 10-K for the year ending December 31, 2008. The results of operations for the nine months ended September 30, 2009 and 2008 are not necessarily indicative of the results for the entire fiscal year or for any other period. 1 UNR HOLDINGS, INC. AND SUBSIDIARY (FORMERLY PROMOTORA VALLE HERMOSO, INC. AND SUBSIDIARY) FINANCIAL STATEMENTS SEPTEMBER 30, 2009 2 UNR HOLDINGS, INC. AND SUBSIDIARY (FORMERLY PROMOTORA VALLE HERMOSO, INC. AND SUBSIDIARY) CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, 2009 (Restated) (Restated) ASSETS Cash and cash equivalents $ $ Inventories Receivables - net of allowance for doubtful accounts of $1,000,000 and $500,000 Property, plant and equipment - net Other assets TOTAL ASSETS $ $ LIABILITIES AND EQUITY Notes payable $ $ Accounts payable and other liabilities Customer deposits Deferred income taxes Total Liabilities Commitments and Contingencies - - Equity: UNR Holdings, Inc. and Subsidiary Stockholders' Equity: Common stock, $0.001 par value; authorized 500,000,000 shares; outstanding 24,464,799 and 24,464,799 shares, respectively Paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total UNR Holdings, Inc. and Subsidiary Stockholders' Equity Noncontrolling interest Total Equity TOTAL LIABILITIES AND EQUITY $ $ See notes to unaudited consolidated financial statements. 3 UNR HOLDINGS, INC. AND SUBSIDIARY (FORMERLY PROMOTORA VALLE HERMOSO, INC. AND SUBSIDIARY) CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) For the Nine Months Ended For the Three Months Ended September 30, September 30, Revenues: Home building $ Road base product Costs and expenses: Cost of sales Selling, general and administrative costs Income from operations Other income (expense): Foreign currency transaction gain (loss) ) Other income (principally rental income) Income before provision for income taxes Provision for income taxes Net earnings Less: Net income attributable to the noncontrolling interest Net earnings attributable to UNR Holdings, Inc. and Subsidiary $ Earnings per share - basic and diluted: Earnings per common share attributable to UNR Holdings, Inc. and Subsidiary common shareholders $ Weighted average common shares outstanding - basic and diluted Amounts attributable to UNR Holdings, Inc. and Subsidiary common shareholders: Net earnings $ See notes to unaudited consolidated financial statements. 4 UNR HOLDINGS, INC. AND SUBSIDIARY (FORMERLY PROMOTORA VALLE HERMOSO, INC. AND SUBSIDIARY) CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (Unaudited) Nine Months Ended September 30, Net earnings $ $ Other comprehensive income (loss) - net of tax: Currency translation adjustment ) Comprehensive income Comprehensive income attributable to noncontrolling interest Comprehensive income attributable to Promotora Valle Hermoso, Inc. and Subsidiary $ $ See notes to unaudited consolidated financial statements. 5 UNR HOLDINGS, INC. AND SUBSIDIARY (FORMERLY PROMOTORA VALLE HERMOSO, INC. AND SUBSIDIARY) CONSOLIDATED STATEMENT OF EQUITY (Unaudited) Accumulated Other Comprehensive Common Stock Paid-In Retained Comprehensive Noncontrolling TOTAL Income No of shares Amount Capital Earnings Income (Loss) Interests Balance, January 1, 2008 $ Effect of recapitalization - ) Net income $ - - Currency translation adjustment ) ) - ) Comprehensive income $ Balance, December 31, 2008 ) Net income $ - - Currency translation adjustment - Comprehensive income $ Balance, September 30, 2009 $ ) $ See notes to unaudited consolidated financial statements. 6 UNR HOLDINGS, INC. AND SUBSIDIARY (FORMERLY PROMOTORA VALLE HERMOSO, INC. AND SUBSIDIARY) CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) For the Nine Months Ended September 30, Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash used in operating activities: Depreciation Loss on sale of property, plant and equipment Deferred income taxes Change in operating assets and liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Proceeds from sale of property, plant and equipment - Purchase of property, plant and equipment ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from borrowings Repayment of loans ) ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash ) ) Net increase (decrease) in cash ) ) Cash - beginning of period Cash - end of period $ $ Changes in operating assets and liabilities consist of: (Increase) decrease in accounts receivable $ ) $ ) (Increase) decrease in inventories ) Decrease in customer advances ) ) Increase in accounts payable and other liabilities $ ) $ ) See notes to unaudited consolidated financial statements. 7 UNR HOLDINGS, INC. AND SUBSIDIARY (FORMERLY PROMOTORA VALLE HERMOSO, INC. AND SUBSIDIARY) CONSOLIDATED STATEMENT OF CASH FLOWS (Continued) (Unaudited) For the Nine Months Ended September 30, Supplementary Information: Cash paid during the period for Interest $ $ Income taxes $ $ See notes to unaudited consolidated financial statements. 8 UNR HOLDINGS, INC. AND SUBSIDIARY (FORMERLY PROMOTORA VALLE HERMOSO, INC. AND SUBSIDIARY) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 1. DESCRIPTION OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The consolidated balance sheet as of September 30, 2009 and the consolidated statements of operations, stockholders’ equity and cash flows for the periods presented herein have been prepared by UNR Holdings, Inc. and Subsidiary (the “Company” or “UNR Holdings”) and are unaudited.In the opinion of management, all adjustments (consisting solely of normal recurring adjustments) necessary to present fairly the financial position, results of operations, changes in stockholders’ equity and cash flows for all periods presented has been made.The information for the consolidated balance sheet as of December 31, 2008 was derived from audited financial statements. Organization UNR Holdings, Inc. ("UNR Holdings" or the “Company”) (Formerly Promotora Valle Hermoso, Inc. and Subsidiary) operates its business through its majority-owned subsidiary, pen Joint Stock, Inc. (“494 UNR”).494 UNR, a Russian Federation corporation, is a construction contractor operating in the Russian Federation.In addition to the general construction services, the Company develops and constructs multi-functional, multi-apartment residential complexes and produce and supply infrastructure projects with a proprietary polyethylene road base material. 494 UNR operates primarily in the Moscow regions of the Russian Federation and has completed projects in a number of other cities or urban areas.All revenue is earned within the Russian Federation. Basis of Presentation Effective March 24, 2008, Promotora Valle Hermoso, Inc. entered into an Acquisition Agreement with the stockholders of 494 UNR, providing for the acquisition by the Company of 66.83% of the outstanding shares of common and preferred stock of 494 UNR.In connection with the final agreement, as of August 5, 2008, the Company issued 20,500,000 of its common stock to Alexei Ivanovich Kim (the “Controlling Shareholder”).Based on the number of outstanding voting securities as of August 5, 2008, the Controlling Shareholder owns beneficially approximately 84% of the Company’s issued and outstanding shares of common stock.In connection with the share exchange, the Company acquired the assets and assumed the liabilities of 494 UNR as the acquirer.The financial statements prior to August 5, 2008, reflect the assets and liabilities of 494 UNR at historical carrying amounts. Under the March 24, 2008 Acquisition Agreement providing for the share exchange with the controlling stockholder of 494 UNR, the former management of Promotora Valle Hermoso, Inc. had agreed to assume all debt of Promotora Valle Hermoso, Inc. in exchange for the assets of the Company’s former subsidiary, “Conjunto Habitacional Maria Paz”. The sale of this subsidiary’s assets to former management was accomplished by the transfer of the ownership interests in this subsidiary in exchange for the assumption of approximately $1.0 million of debt of Promotora Valle Hermoso, Inc. as of the August 4, 2008 closing date of the sale. The net assets sold in this transaction were approximately $400,000, representing the net assets of the Company as shown on its June 30, 2008, unaudited balance sheet included in its Quarterly Report on Form 10-Q, filed with the Securities and Exchange Commission (“SEC”) on August 11, 2008, reduced by approximately $400,000 for the costs of uncompleted contracts due to the economic conditions within the construction industry sector in Ecuador. Following the sale of the existing business to former management, the Company retained no assets or liabilities attributable to operations of the parent corporation or operations of the Ecuador subsidiary prior to the sale of subsidiary’s assets and assumption by prior management of its liabilities. The share exchange was accounted for as a recapitalization.The financial statements show a retroactive restatement of the Company’s historical stockholders’ equity to reflect the equivalent number of shares of common stock issued in the acquisition. 9 UNR HOLDINGS, INC. AND SUBSIDIARY (FORMERLY PROMOTORA VALLE HERMOSO, INC. AND SUBSIDIARY) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Effective August 5, 2008, the Company’s officers and directors resigned and new officers and a new Board of Directors were appointed, as well as the sale of the Company’s existing business to former management. Summary of Significant Accounting Policies Principles of Consolidation The financial statements include the accounts of the Company and its majority-owned subsidiary.All intercompany transactions and balances have been eliminated.All material intercompany balances and transactions have been eliminated.For those consolidated subsidiaries in which the Company's ownership is less than 100 percent (100%), the outside stockholders' interests are shown as noncontrolling interest.The noncontrolling interest of the Company's earnings or loss is classified as net income attributable to noncontrolling interest in the consolidated statement of operations. Economic and Political Risks The Company faces a number of risks and challenges since its operations are in the Russian Federation and its primary market is in the Russian Federation.100% of the consolidated revenue is earned in the Russian Federation and 100% of the assets are located in the Russian Federation.Management cannot presently predict what future impact the political risk will have on the Company, if any, or how the political climate in the Russian Federation will affect the Company’s operations.Accordingly, events resulting from any change in the political climate could have a material effect on the Company. Use of Estimates The preparation of financial statements in conformity with accounting principles accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Revenue Recognition The Company is primarily engaged in developing several high-rise and mid-rise buildings and commercial centers that will take more than 12 months to complete as compared to sales of developments and houses that would be completed within a 12 month time frame.This change in activity during 2008, primarily commencing with the fourth quarter of 2008, qualified the Company under the percentage of completion method of accounting.As these buildings qualify under accounting principles, revenues and costs are recognized using the percentage of completion method of accounting in accordance with Financial Accounting Standards Board ("FASB") Accounting Standards Codification ("ASC") 910, "Contractors - Construction" (" ASC 910"). Under the percentage of completion method, revenues and costs are to be recognized when construction is beyond the preliminary stage, the buyer is committed to the extent of having a sufficient initial and continuing investments that the buyer cannot require be refunded except for non-delivery of the apartment, sufficient apartments in the building have been sold to ensure that the property will not be converted to rental property, the sales prices are collectible and the aggregate sales proceeds and the total cost of the building can be reasonably estimated. Revenue from sales of developments that do not meet the percentage of completion criteria are recognized under the revenue recognition method for completed work underASC 910.Revenue and costs will be recorded at the time of completion of apartment construction and delivery to the buyer.Revenue is not recognized until the sale is consummated, the buyer’s initial and continuing investments are adequate to demonstrate a commitment to pay, the seller’s receivable is not subject to subordination and the usual risks and rewards of ownership have been transferred to the buyer. 10 UNR HOLDINGS, INC. AND SUBSIDIARY (FORMERLY PROMOTORA VALLE HERMOSO, INC. AND SUBSIDIARY) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS The cash received on the sale of apartments is recorded as customer advances or progress payments until the revenue is recognized.Cash advances at September 30, 2009 and December 31, 2008 against future revenue was $42,883,579 and $61,913,672, respectively. Revenue from the sale of materials for road base product is recognized when the work is completed and accepted by the purchaser in accordance withASC 910.The contracts are usually of a short duration.As a result, the revenue recognized would not differ under the percentage of completion or the completed-contract method. Land, land development and the other common costs, both incurred and estimated to be incurred in the future, are amortized or allocated to the cost of projects closed based upon the total number of apartments to be constructed in each project.Any changes resulting from a change in the estimated number of apartments to be constructed or in the estimated costs subsequent to the commencement of delivery of apartments in the project are allocated to the remaining undelivered apartments.Construction and related costs are charged to the cost of apartments covered under the specific identifiable method. The Company receives a significant amount of cash advances or progress payments from customers.Advances received from government agencies are not refundable but advances received from non-government customers are refundable at the customer’s request the Company not proceed with the consummation of the construction.A customer can receive a refund from a cancelled contract only if the Company or the customer replaces the contract and the advance with another customer. Cash and Cash Equivalents Cash and cash equivalents include cash deposited in checking accounts, overnight repurchase agreements and money market funds with maturities of 90 days or less when purchased.The cash balances are held at a few institutions and may, at times, exceed insurable amounts.The Company believes it mitigates this risk by depositing cash in major financial institutions. Receivables Accounts receivable are recorded when the apartments are delivered.Accounts receivables are presented in the balance sheet net of allowance for doubtful accounts.Receivables are due in 90 days from the date of the invoice and each customer is evaluated on their ability to demonstrate a commitment to pay.Receivables are written off when they are determined to be uncollectible.The allowance for doubtful accounts is estimatedbased on the Company’s historical losses, the existing economic conditions in the construction industry, and the financial ability of its customers.The Company determined the amount to record as an allowance for doubtful accounts at December 31, 2008 based on a percentage of the current year write offs to the total of accounts receivables outstanding.The Company also analyzed the days outstanding of receivables to determine an adequate reserve.The Company incurred historical losses for the first time during 2008 primarily due to the current economic crisis.The collectability of receivables remains strong despite the economic crisis and the Company believes the amount reserved will be more than sufficient to cover any bad debts.The days outstanding of receivables has decreased and the economic situation in the Russian Federation expects to be much stronger by the end of 2009.For the nine months ended September 30, 2009 and 2008, the Company recorded bad debt expense of approximately $500,000 and $-0-, respectively.In addition, as of September 30, 2009 and December 31, 2008, the Company established a reserve of $1,000,000 and $500,000 against future allowances for doubtful accounts.The reserve has been established due to the global financial crisis and the existing economic conditions in the Russian Federation.During 2008, the Company had a write-off of approximately $711,000, which was the first time the Company experienced a problem with their outstanding receivables.The Company expects this trend to continue during 2009 until the economic conditions in the Russian Federation improve.The $1,000,000 reserve is based on a percentage of 2009 and 2008 bad debts to revenue during the period.The Company will monitor the economic conditions during 2009 to determine if additional reserves are needed. 11 UNR HOLDINGS, INC. AND SUBSIDIARY (FORMERLY PROMOTORA VALLE HERMOSO, INC. AND SUBSIDIARY) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Inventories Inventories held for sale are recorded at the lower of cost or fair value less direct costs to sell.Fair value is defined as the amount at which an asset could be bought or sold in a current transaction between willing parties, that is, other than in a forced or liquidation sale.Construction costs are accumulated during the period of construction and charged to cost of sales under specific identification methods.Land, land development and common facility costs are allocated based on buildable acres to product types within each project, then charged to cost of sales equally based upon the number of apartments to be constructed in each product type.For inventories of projects under development, a loss is recorded when events and circumstances indicate impairment and the undiscounted future cash flows generated are less than the related carrying amounts and estimated cost to complete.The impairment loss is the difference between the recorded value of the individual project, and the discounted future cash flows generated from expected revenue of the individual project, less the associated cost to complete and direct costs to sell, which approximates fair value.The estimates used in the determination of the estimated cash flows and fair value of a project are based on factors known to us at the time such estimates are made and our expectations of future operations.These estimates of cash flows are significantly impacted by estimates of the amounts and timing of revenues and costs and other factors which, in turn, are impacted by local market economic conditions and the actions of competitors.Should the estimates or expectations used in determining estimated cash flows or fair value decrease or differ from current estimates in the future, we may be required to recognize additional impairments related to current and future projects. Post Development Completion Costs In instances where a development is substantially completed and sold and the Company has additional construction work to be incurred, an estimated liability is provided to cover the cost of such work and is recorded as cost of sales and included in accounts payable in the accompanying balance sheet.Post development completion costs relate to the Company’s home building operations.The nature of these costs would be any additional work that needs to be completed after the buyer has accepted title to the property.Revenue from the sale of the apartment is recorded under the Company’s revenue recognition policy which is prior to the completion of additional work.The additional work to be performed and the amount invoiced is usually not material to the amount billed to the buyer for the sale of the apartment. Fair Value of Financial Instruments The Company adopted FASB ASC 820, Fair Value Measurements and Disclosures (“ASC 820”) on January1, 2008, for all financial assets and liabilities that are recognized or disclosed at fair value in the condensed consolidated financial statements on a recurring basis or on a nonrecurring basis during the reporting period. While the Company adopted the provisions of ASC 820 for nonfinancial assets and liabilities that are recognized or disclosed at fair value in the financial statements on a recurring basis, no such assets or liabilities existed at the balance sheet date. As permitted by ASC 820, the Company delayed implementation of this standard for all nonfinancial assets and liabilities recognized or disclosed at fair value in the financial statements on a nonrecurring basis and adopted these provisions effective January 1, 2009. The fair value is an exit price, representing the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The Company utilizes market data or assumptions that market participants would use in pricing the asset or liability.ASC 820 establishes a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value.These tiers include:Level 1, defined as observable inputs such as quoted market prices in active markets; Level 2, defined as inputs other than quoted prices in active markets that are either directly or indirectly observable; and Level 3, defined as unobservable inputs about which little or no market data exists, therefore requiring an entity to develop its own assumptions. As of September 30, 2009, the Company held certain financial assets that are measured at fair value on a recurring basis.These consisted of cash and cash equivalents and investments in non-marketable securities.The fair values of the cash and cash equivalents is determined based on quoted market prices in public markets and is categorized as Level 1.The investment in non-marketable securities is determined by the Company to develop its own assumptions and is categorized as Level 3.The Company does not have any financial assets measured at fair value on a recurring basis as Level 2 and there were no transfers in or out of Level 2 or Level 3 during the nine months ended September 30, 2009. 12 UNR HOLDINGS, INC. AND SUBSIDIARY (FORMERLY PROMOTORA VALLE HERMOSO, INC. AND SUBSIDIARY) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS The following table sets forth by level, within the fair value hierarchy, the Company’s financial assets accounted for at fair value on a recurring basis as of September 30, 2009. Assets at Fair Value as of September 30, 2009 Using Total Quoted Prices in Active Markets for Identical Assets(Level 1) Significant Other Observable Inputs(Level 2) Significant Unobservable Inputs(Level 3) Cash and cash equivalents $ $ $
